DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/27/2021 is acknowledged.
Claims 20, 21 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	A claim limitation will be presumed to invoke 35 U.S.C. 112(f), if it meets the following 3-prong analysis: the claim limitations must use the phrase “means for” or “step for;”, the “means for” or “step for” must be modified by functional language; and the phrase “means for” or 
	Claim 1 recites “medium collecting means”.  These limitations follow the 3-prong analysis and so 35 U.S.C. 112 6th paragraph is invoked.  In this case, the collecting means is a funnel-shaped structure or drain (claim 6).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "two or more cell culture sections are stacked" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to amend the claim to include the transitional phrase “further comprising” or to amend claim 1 to indicate that there are a plurality of cell culture sections.  
Appropriate corrective action is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 4, 5, 9, 10, 12-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2015/012415 A1 reference will be made to US 2016/0168560 A1 and will be referred to as ‘560) in view of Bayless et al. (US 2002/0072109 A1 – hereafter ‘109).
‘560 discloses a method of cell culturing (Abstract) that includes the following limitations for claim 1: 
“A cell culturing apparatus”: ‘560 discloses a cell culturing apparatus ([0015]).  
“a porous polymer film”: ‘560 discloses a porous polymer film ([0075]; [0076]).  
“a cell culture section containing the porous polymer film”: ‘560 discloses a cell culture section that contains the polymer film ([0144]; [0145]).  
“a medium supplying means disposed at an upper portion of the cell culture section”: ‘560 discloses a medium supplying means which would be at the upper portion of the cell culture section (Fig. 1).  
“wherein the porous polymer films are a three-layer structure porous polymer film having a surface layer and a surface layer B, the surface layers having a plurality of pores and a macrovoid layer sandwiched between the surface layers A and B”: ‘560 discloses a polymer film has three layers made of two surface 
“wherein an average pore diameter of the pores present in the surface layer A is smaller than an average pore diameter of the pores present in the surface layer”: ‘560 discloses that the A-surface layer has a smaller average pore size from the B-surface layer ([0138]).  
“wherein the macrovoid layer has a partition wall bonded to the surface layers A and B, and a plurality of macrovoids surrounded by such a partition wall and the surface layers A and B”:  ‘560 discloses that the macrovoids are bounded by a partition that is bonded to the A and B surface layers ([0137]).  
“where the pores in the surface layers A and B communicate with the macrovoid”: The pores of both layers communicate with the macrovoids ([0137]).  
“wherein the cell culture section comprises a bottom portion having one or more medium outlets and a side portion disposed approximately perpendicular to the bottom portion”: ‘560 does not explicitly disclose a medium outlet on the bottom, but a medium outlet would be an intrinsic feature of the dish.  However, ‘560 discloses that the dish has a bottom and a side perpendicular to the bottom portion (Fig. 1).  
“wherein the medium supplying means has a medium storage section, and two or more medium dropping nozzles provided at the bottom portion of the medium storage section; or the medium supplying means is a medium droplet supplying means”: ‘560 differs with regards to the medium storage and nozzles.  
“wherein the porous polymer film is a porous polyimide film or a porous polyethersulfone film”: ‘560 discloses that the film is a polyimide film ([0075]).  
‘560 differs from the instant claim regarding the nozzles and medium supply.  
‘109 (Bayless) discloses a system that is used for CO2 mitigation that includes woven supports that are used as a growth surface for microorganisms (Abstract) that for claim 1 includes nozzles (nozzles 19; [0036]) for supplying medium to the supports with a medium supply (upper holding tank 38; Fig. 3; [0040]) with a drain (drain line 22; Fig. 3; [0040]).   The drain of ‘109 is the art equivalent of the collecting means of the instant application.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the nozzle, tank and drain of ‘109 within ‘560 in order to circulate the culture medium to the polymer film.  The suggestion for doing so at the time would have been in order to continuously administer growth medium to the cells ([0039]).  
For claim 4, modified ‘560 discloses that the drain has a medium discharge line (line 22 of ‘109) that communicates with the nozzles, the upper storage tank communicates with the nozzles at one end and a medium storage tank communicates with a medium supply line at another end (medium supply line 37; drain 22; storage tank 38; nozzle 19; Fig. 3; [0040]; [0036]).  It would have been obvious to one of ordinary skill in the art at the time of filing using the same reasoning as claim 1.  
For claim 5, ‘560 does not disclose a pump.  For claim 5, ‘109 discloses a pump (pump 30; Fig. 3; [0040]) for supplying medium to the tank and nozzles.  It would have been obvious to one of ordinary skill in the art at the time of filing using the same reasoning as claim 1.  
For claim 6, modified ‘560 does not disclose that the drain has a funnel shape, however, a funnel shape is a conventional and known shape within the art and would have been obvious to one of ordinary skill in the art at the time of filing to employ a funnel as the drain in order to guide the culture medium to the drain line.  See MPEP §2144.04 IV B.  
For claim 9, the dish of ‘560 is being interpreted as an outer cylinder (Fig. 1) and the nozzles and drain are being interpreted as being placed in the cylinder section above and below the culture section.  It would have been obvious to one of ordinary skill in the art at the time of filing using the same reasoning as claim 1. 
For claim 10, ‘560 discloses that the film can be folded, wound into a roll, connected as sheets or fragments by a filamentous structure or bound into a rope ([0033]-[0036]).  
For claim 12, ‘560 discloses that the film has a mean pore size of 0.01 to 100 m ([0137]).  
For claim 13, ‘560 discloses that the A-surface layer has a mean pore size of no greater than 15 m ([0139]).  
For claim 14, ‘560 discloses that the B-surface layer has a mean pore size of 20 m or greater ([0139]).  
For claim 15, ‘560 discloses that the film has a thickness of 5 to 500 m ([0137]).  
For claim 17, ‘560 discloses that the polymer film is derived from tetracarboxylic dianhydride and a diamine ([0047]).  
For claim 18, ‘560 discloses that the polyimide film is obtained by forming a polyamic acid solution composition containing a polyamic acid solution obtained from a tetracarboxylic acid component and a diamine component, and a coloring precursor, and then heat treating it at 250°C or higher ([0115]).   


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2015/012415 A1 reference will be made to US 2016/0168560 A1 and will be referred to as ‘560) in view of Bayless et al. (US 2002/0072109 A1 – hereafter ‘109) and in further view of Strobbe (US 2014/0227769 A1 – hereafter ‘769).
Modified ‘560 differs from the instant claim regarding the culture sections being stacked.  
‘769 discloses a bioreactor for culturing stem cells (Abstract) that for claim 2 includes having cell culture matrices stacked in a vertical arrangement ([0102]; [0142]; [0156]; [0159]; [0163]; Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the stacked membranes of ‘769 within modified ‘560 in order to cultivate multiple cells in parallel. The suggestion for doing so at the time would have been in order to have control over the feeding liquid distribution and drainage ([0168]).  
For claim 11, ‘560 discloses that the membrane is folded, but differs regarding a casing for holding the membrane. 
‘769 discloses a capsule (capsule 50; Fig. 5; [0378]) that is being interpreted as the casing of the instant application.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the capsule, i.e. casing of ‘769 within modified ‘590 in order to stack the culture sections.  The section for doing so at the time would have been in order to have stackable sections for the culture section ([0379]).  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2015/012415 A1 reference will be made to US 2016/0168560 A1 and will be referred to as ‘560) in view of Bayless et al. (US 2002/0072109 A1 – hereafter ‘109) and in further view of Kleis et al. (US 2008/0032380 A1 – hereafter ‘380).
Modified ‘560 differs from the instant claim regarding an inlet coming from the sidewall, however, having a medium inlet through a sidewall is a common configuration within the art.  
‘380 discloses a miniature bioreactor (Abstract) that for claim 3 includes multiple inlets connecting to the inner chamber through the sidewall (Fig. 4A; Fig. 4B; [0127]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the additional inlets suggested by ‘380 within modified ‘560 in order to provide a cross-flow of culture media over the cell culture membrane.  The suggestion for doing so at the time would have been in order to provide inlets to spread fluid into the chamber ([0124]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Snelling et al. (US 3,506,541 A) which discloses a bioreactor for culturing cells with stacked plates with inverted channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/             Primary Examiner, Art Unit 1799